Citation Nr: 0127210	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to proceeds under 38 U.S.C.A. § 1151 for 
injuries to the low back and left arm during VA 
hospitalization in April 1999.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
January 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claim seeking 
entitlement to proceeds under 38 U.S.C.A. § 1151 for injuries 
to the back and arm during VA hospitalization in April 1999.  
The appeal also arises from a May 2000 rating decision which 
denied service connection for hypertension as secondary to 
post-traumatic stress disorder (PTSD).

In January 2001, the veteran raised a claim of service 
connection for chloracne.  This issue is referred to the RO 
for appropriate consideration.  Also in January 2001, the 
veteran raised a claim of service connection for interstitial 
lung disease.  In April 2001, the veteran raised a claim of 
secondary service connection for glaucoma due to medication 
he was given, as well pulmonary fibrosis secondary to Agent 
Orange.  It is noted that the RO has previously denied claims 
of service connection for a lung disorder (May 1998) and 
compensation under 38 U.S.C.A. § 1151 for glaucoma as 
secondary to medication prescribed for a lung condition 
(November 1997).  Accordingly, the issues of whether new and 
material evidence has been submitted to reopen claims of 
service connection for a lung disorder and compensation under 
38 U.S.C.A. § 1151 for glaucoma as secondary to medication 
prescribed for a lung condition are referred to the RO for 
appropriate consideration.  







REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Under the applicable version of 38 U.S.C.A. § 1151, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical, or surgical treatment, or examination, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2000).  

38 U.S.C.A. § 1151 was revised, effective October 1, 1997, 
with the new version of the law being more restrictive than 
the old version.  The new version includes the requirement of 
fault, requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or that an event not reasonably be foreseeable.  Since 
the veteran's claim was filed after October 1, 1997, the new 
version of the law will be applied to the veteran's claim.  

The veteran claims that on April 9, 1999, while hospitalized 
for PTSD at a VA medical center, he slipped and fell while 
walking back to his room, injuring his low back and left 
elbow.  He specifically claims that he slipped on a puddle of 
water from an air conditioning leak.  Indeed, the claims 
folder shows that the veteran told a nurse on April 9, 1999, 
that he had slipped and fell because of a leak near the 
entrance in Room 324.  Although there is no incident report 
of record, the nurse wrote on the April 9, 1999, notation, 
"Vet stated, there is a leak near the entrance in Room 324."  
The record also includes the statement, "I think the ceiling 
or air conditioner is leaking," but it is not clear whether 
the nurse was quoting the veteran  or whether the nurse was 
expressing his own thought about whether there was a leak.  
Regardless of whether the nurse was expressing his actual 
belief that the ceiling or air conditioner was leaking, an x-
ray report dated April 12, 1999, indicated "incident 
filed."  As there is no record of an incident report on 
record, the veteran's claim should be remanded to obtain a 
copy of any incident report from the veteran's fall on April 
9, 1999.  If there is no incident report on record, the RO 
should so state.

An x-ray taken on April 11, 1999 (two days after the 
veteran's fall), noted that the veteran had a large 
hypertrophic spur formation in the area of the olecranon 
process of the left arm.  An x-ray of the low back from April 
11, 1999, noted a question of narrowing of the disc space of 
L4-5.  Acute back injury was noted on April 15, 1999.  A July 
1999 VA MRI showed disc protrusion at the L4-5 level, and 
noted that the veteran was status/post L4-5 laminectomy. 

The claims file documents treatment for chronic low back pain 
in 1996 and 1997.  A treatment record from June 1999 noted 
that the veteran's history was significant for a lumbar 
discectomy in 1997.  The Court has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  As the 
claims file does not have a record of the veteran's lumbar 
discectomy on file, the RO should obtain a copy of such 
procedure.  

After all the aforementioned records are obtained, pursuant 
to Pond v. West, 12 Vet. App. 341, 346 (1999), the veteran 
should be scheduled for a VA examination to determine the 
nature and etiology of any current low back and left elbow 
disorders.  Regarding any injury to the veteran's low back on 
April 9, 1999, in light of the fact that the veteran was 
treated for chronic low back pain and underwent a laminectomy 
prior to the April 1999 accident, the examiner should 
consider whether the April 1999 accident aggravated any pre-
existing low back disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Furthermore, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The VCAA is now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001); see also implementing regulations at 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Accordingly, on remand, the RO must 
comply with all notification and development procedures 
contained in the VCAA and in the regulations implementing the 
VCAA.  

In a May 2000 rating decision, the RO denied the veteran's 
claim for service connection for hypertension as secondary to 
the veteran's service-connected PTSD.  In November 2000, the 
veteran filed a Notice of Disagreement (NOD) with said rating 
decision.  Since the veteran submitted a timely NOD regarding 
this issue, the Board is required to remand this issue to the 
RO for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
RO should issue a SOC regarding the issue of service 
connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain copies of all 
treatment records of the veteran's, both 
VA and non-VA, regarding his low back, 
left elbow, and hypertension that have 
not already been associated with the 
claims folder.  In particular, the RO 
should obtain a copy of any incident 
reports filed from the VA Medical Center 
in Clarksburg for April 9, 1999.  

3.  The appellant should be afforded a VA 
examination to determine the nature and 
etiology of any left elbow or low back 
disorders.  The examiner should provide 
diagnoses of all disorders of the 
veteran's left elbow and low back.  Such 
tests as the examining physician deems 
appropriate should be performed.  The 
examiner should answer the following 
questions:

a.  List the diagnoses of all left 
elbow and low back disorders as 
accurately as possible.  

b.  Describe the etiology of all 
left elbow and low back disorders.  

c.  Are any left elbow disorders 
related to the fall that the veteran 
incurred on April 9, 1999, at a VA 
Medical Center?  

d.  Are any low back disorders 
related to the fall that the veteran 
incurred on April 9, 1999, at a VA 
Medical Center?  

e.  If the veteran suffered an 
increase in severity of any back 
disorders on April 9, 1999, was the 
increase beyond the natural progress 
of the disorder?  In answering this 
question, the examiner should 
comment specifically on the 
veteran's documented low back pain 
prior to April 9, 1999, as well as 
his lumbar discectomy in 1997.  

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  The RO should issue a Statement of 
the Case concerning the issue of service 
connection for hypertension as secondary 
to the veteran's service-connected PTSD.  
If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107(West Supp. 2001)), as well as at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  The RO should thereafter readjudicate 
the veteran's claim of entitlement to 
proceeds under 38 U.S.C.A. § 1151 for 
injuries to the low back and left arm 
during VA hospitalization in April 1999.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




